DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
To date, no information disclosure statement has been made of record by Applicant.  Applicant is invited to submit any and all known pertinent prior art, if any is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc.
Drawings
The drawings received December 12, 2019 are acceptable for examination purposes.
Specification
The specification received December 12, 2019 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cross member" in lines 6-9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously recites “at least one cross member” at line 5.  For instances where plural cross members are present, it is unclear which cross member(s) the limitation of claim 1, lines 6-7 is referring to.  Claims 2-9 are dependent upon claim 1 and do not remedy this issue.  Therefore claims 2-9 are rejected for the same reasons. 
Claim 4 recites the limitation "the cross member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously recites “at least one cross member” at line 5.  For instances where plural cross members are present, it is unclear which cross member(s) the limitation of claim 4 is referring to.
Claim 10 recites the limitation "the cross member" in lines 10-13.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 previously recites “at least one cross member” at line 6.  For instances where plural cross members are present, it is unclear which cross member(s) the limitation of claim 10, lines 10-13 is referring to.  Claims 11-15 are dependent upon claim 10 and do not remedy this issue.  Therefore claims 11-15 are rejected for the same reasons. 
Claim 16 recites the limitation "the cross member" in lines 7-10.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 previously recites “at least one cross member” at line 5.  For instances where plural cross members are present, it is unclear which cross member(s) the limitation of claim 16, lines 7-10 is referring to.  Claims 17-20 are dependent upon claim 16 and do not remedy this issue.  Therefore claims 17-20 are rejected for the same reasons. 
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 16 is to a vehicle system, however the body of the claim does not include any vehicle definitively therein. Applicant is advised to amend the body of claim 16 to include a vehicle to overcome this rejection.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1-9 are directed to a system “for protecting a battery enclosure of a vehicle”, the limitations of claims 8 (vehicle rocker panel) and claim 9 (type of electric vehicle) do not further define the system itself (the vehicle rocker panel of claim 8 is held to be part of the vehicle and not the system for protecting a battery enclosure of a vehicle; the type of electric vehicle also does not further limit the system of claim 9).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-12, 16-17 and 20 rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by anticipated Paramasivam et al. (U.S. Patent No. 10,494,030).
As to claim 1, Paramasivam discloses a system for protecting a battery enclosure of a vehicle, comprising:
a structural blocker 50 configured to be fixedly attached to a side portion of the battery enclosure, the side portion facing a lateral direction and extending along a
vehicle axis that extends between a front and a rear of a vehicle, 
the battery enclosure including at least one cross member 90 oriented in a lateral direction, wherein:
the structural blocker 50 is configured to be aligned with an end of the cross
member 90 and localized to a region of the side portion of the battery enclosure
proximate to the end of the cross member 90, the structural blocker 50 configured to transfer a side load from a structural component 38/38’ of the vehicle to the cross member 90 (Fig. 3-4, applied to claim 1).

    PNG
    media_image1.png
    882
    815
    media_image1.png
    Greyscale

	As to claim 2, the structural blocker 50 includes a facing section 54 located laterally outwardly from the side portion of the battery enclosure, the facing section 54 configured to face the structural component 38/38’ of the vehicle (Figs. 3-4, applied to claim 2).
	As to claim 3, the facing section 54 is a vertical surface, perpendicular to the outward lateral direction (Figs. 3-4, applied to claim 3).
	As to claim 7, the battery enclosure includes a plurality of cross members 90 and the system includes a plurality of structural blockers 50, each structural blocker 50 of the plurality aligned with an end of a respective cross member 90 (Fig. 3, applied to claim 7).
	As to claim 8, the structural component includes at least one of a frame of the battery enclosure or vehicle rocker panel 38/38’ (Fig. 4, applied to claim 8).
	As to claim 9, while the type of vehicle is not held to further limit the system for protecting a battery enclosure, it is noted that the vehicle of Paramasivam is to electric vehicles (fully electric and also including so-called hybrid electric vehicles, col. 1, ll. 13-27 and Fig. 1, applied to claim 9). 
As to claim 10, Paramasivam discloses a system which upon side impact of the vehicle holding the battery therein, an impact of sufficient force defining a side load to the vehicle.  
The design of the system of Paramasivam, being structurally equivalent to that of claims 1 and 10, has the same structure to meet the protection afforded in claim 10.
The method of Paramasivam includes providing a housing which provides protection to the batteries therein.  The battery enclosure including:
a structural blocker 50 configured to be fixedly attached to a side portion of the
battery enclosure, the side portion facing a lateral direction and extending along a
vehicle axis that extends between a front and a rear of a vehicle, 
the battery enclosure including at least one cross member 90 oriented in a lateral direction, wherein:
upon receiving a sufficient force to the side of the vehicle (collision or impact), the side portion of the battery, having the structural blocker 50 provided between a vehicle or battery component 38/38’, housing sidewall, structural blocker 50 and cross members 90 will transfer impact load from the outside of the enclosure from outer panel 38/38’ through blocker 50 and housing to the cross members 90.  The structural blocker 50 aligned with the ends of the cross members 90 to transfer any residual side load to the cross members 90 through the blocker 42 (Figs. 3-4, applied to claim 10).

    PNG
    media_image1.png
    882
    815
    media_image1.png
    Greyscale

	As to claim 11, the structural blocker 50 includes a facing section 54 located laterally outwardly from the side portion of the battery enclosure, the facing section 54 configured to face the structural component 38/38’ of the vehicle (Figs. 3-4, applied to claim 11).
	As to claim 12, the facing section 54 is a vertical surface, perpendicular to the outward lateral direction (Figs. 3-4, applied to claim 12).
	 As to claim 16, Paramasivam discloses a vehicle system comprising:
	a battery enclosure 14 configured to house one or more batteries, the battery enclosure having a side portion facing a lateral direction and extending along a vehicle axis that extends between a front and rear of a vehicle 10, the battery enclosure including at least one cross member 90 oriented in the lateral direction (Fig. 3);
a structural blocker 50 configured to be fixedly attached to the side portion of the battery enclosure,  the structural blocker 50 is aligned with an end of the cross
member 90 and localized to a region of the side portion of the battery enclosure
proximate to the end of the cross member 90, the structural blocker 50 configured to transfer a side load from a structural component 38/38’ of the vehicle to the cross member 90 (Fig. 3-4, applied to claim 16).
	As to claim 17, the structural blocker 50 includes a facing section 54 located laterally outwardly from the side portion of the battery enclosure, the facing section 54 configured to face the structural component 38/38’ of the vehicle (Figs. 3-4, applied to claim 17).
	As to claim 20, the battery enclosure includes a plurality of cross members 90 and the system includes a plurality of structural blockers 50, each structural blocker 50 of the plurality aligned with an end of a respective cross member 90 (Fig. 3, applied to claim 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paramasivam et al. (U.S. Patent No. 10,494,030) as applied to claims 1, 10 and 16, respectively, above, and further in view of Akazawa et al. (U.S. Patent Application No. 2013/0068548).
As to claims 6, 15, and 19, Paramasivam teaches of the structural blockers 50 having a first surface attached to the side surface of the battery enclosure and the outward facing section extending laterally outwardly from the side portion of the battery enclosure, the facing section 54 configured to face the structural component 38/38’ of the vehicle (Figs. 3-4). 
	Paramasivam does not teach of the side portion of the battery enclosure having a draft angle that angles laterally inwardly (claims 5-6, 14-15, 19).
	Akazawa disclosed the concept of providing draft angle surfaces to sides of a battery enclosure to reduce occurrence of breaking (para. [0029]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the side surfaces of Paramasivam to have a  draft angle as taught by Akazawa since it would have reduced occurrence of breaking and improved the structural integrity of the battery enclosure.
Allowable Subject Matter
Claims 4, 13 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.  With respect to claim 4, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the facing section of the structural blocker has a width in a direction parallel to the vehicle axis, the width being about equal to or less than a width of an end of the cross member.
The structural blockers 50 of Paramasivam  are markedly wider than the width of the corresponding cross member 90 and the design of the blockers of Paramasivam are such that they require a wider width design compared to the cross members 90 (Fig. 3-4).
b.  With respect to claim 13, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the facing section of the structural blocker has a width in a direction parallel to the vehicle axis, the width being about equal to or less than a width of an end of the cross member.
The structural blockers 50 of Paramasivam  are markedly wider than the width of the corresponding cross member 90 and the design of the blockers of Paramasivam are such that they require a wider width design compared to the cross members 90 (Fig. 3-4).
c.  With respect to claim 18, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the facing section of the structural blocker has a width in a direction parallel to the vehicle axis, the width being about equal to or less than a width of an end of the cross member.
The structural blockers 50 of Paramasivam  are markedly wider than the width of the corresponding cross member 90 and the design of the blockers of Paramasivam are such that they require a wider width design compared to the cross members 90 (Fig. 3-4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2017/0355255 discloses a battery housing with deformation elements 9 between an interior wall surface of the battery enclosure and corresponding cross members 7/8.  U.S. Patent Application Nos. 2013/0192914 and 2009/0145676 disclose of battery enclosures with vehicle mounting components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725